United States Court of Appeals,

                            Fifth Circuit.

                       Nos. 93-5601, 93-8805

                         Summary Calendar.

Maurice H. SOCHIA and Beatrice M. Sochia, Petitioners-Appellants,

                                  v.

     COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.

Maurice H. SOCHIA and Beatrice M. Sochia, Plaintiffs-Appellants,

                                  v.

     UNITED STATES of America, et al., Defendants-Appellees.

                            June 24, 1994.

Appeal from the Decision of the United States Tax Court.

     Appeal from the United States District Court for the Western

District of Texas.

Before POLITZ, Chief Judge, JOLLY and DUHÉ, Circuit Judges.

     POLITZ, Chief Judge:

     These two appeals are consolidated for today's disposition.

In docket number 93-5601, Maurice H. and Beatrice M. Sochia appeal

the decision of the tax court dismissing their action and affirming

the Commissioner's determination of a tax deficiency and additions

thereto.   In docket number 93-8805 the Sochias appeal the summary

judgment dismissal by the district court of their action seeking a

refund of a $500 penalty imposed for filing a frivolous tax return.

For the reasons assigned we affirm the Tax Court and district court

in the actions appealed, and impose sanctions for these patently

frivolous appeals.


                                  1
                                  Background

      On their 1989 federal income tax return the Sochias supplied

only their names and those of their dependent children, address,

signatures, and amount of federal tax withheld.               They failed to

provide any information about their income and expenses.                Instead,

they inserted the phrase "Object—5th Amend" on each line of the

Form 1040 that called for specific financial information.                       The

Internal Revenue Service assessed taxes at $16,013, imposed $2,793

and $720 as additions to the tax for failure to file a return and

for failure to pay estimated taxes respectively, and penalized the

Sochias $500 under 26 U.S.C. § 6702 for the filing of a frivolous

return.

      The     Sochias   filed    suit    in   the   Tax    Court      seeking    a

redetermination of the federal income tax deficiency and additions

to tax determined by the Commissioner.          After the Sochias refused

to   follow    the   court's    order   directing   an    amendment    of   their

pleadings, the Tax Court dismissed for failure to state a claim

upon which relief could be granted and sustained the Commissioner's

determination of the deficiency and additions thereto. The Sochias

timely appealed.

      The Sochias also filed a complaint seeking the refund of a

$500 penalty assessed against them for filing a frivolous tax

return for 1989.1         The IRS moved for summary judgment;                   the

      1
       The Sochias' federal court action sought the following:

              (1) a statement from defendants that there is such a
                  thing as a "Fifth Amendment Right";


                                        2
magistrate judge recommended granting the summary judgment.    Over

the objections of the Sochias the district court adopted that

recommendation.   The Sochias timely appealed.   We consolidated the

two appeals.

                             Analysis

A. Tax deficiency and additions to tax

     Relying upon the Federalist Papers and invoking natural law,

the Sochias allege in their pro se petition to the Tax Court that

a " "Fifth Amendment Return' is a valid, legal, legitimate, proper,

and correct tax return," that they had filed the "Fifth Amendment

Return" in good faith, that the Commissioner wrongfully ignored


           (2) a statement from defendants that there is such a
               thing as a "Fifth Amendment Return";

           (3) a statement from defendants that a "Fifth
               Amendment Return" is not a frivolous return
               because a "Fifth Amendment Return" must be
               examined and analyzed under standard
               Constitutional law and not Tax law;

           (4) a statement from defendants that the "Fifth
               Amendment Right" may be invoked by both the guilty
               individual and the innocent individual;

           (5) a statement claiming that the United States
               Constitution is still the Supreme Law of the Land;

           (6) a statement that a person claiming the "Fifth
               Amendment Right" does not need to demonstrate how
               a particular question could incriminate that
               person;

           (7) a statement that statutory and administrative law
               must not violate the Constitution;

           (8) a permanent injunction;

           (9) actual, special, and punitive damages;    and

           (10) costs.

                                 3
their "Fifth Amendment Return" and issued notice of deficiency in

violation of their due process rights, and that "being State

Citizens of the sovereign State of Texas, they were not subjected

to the jurisdiction of the Internal Revenue Code produced by the

United States Congress, and therefore, ... could not legally report

on Form 1040 ... what the Commissioner had alleged is "Income'."

The Commissioner moved to dismiss the petition for failure to state

a claim upon which relief can be granted under Rule 34(b)(4) of the

Rules of Practice and Procedure of the United States Tax Court for

failure to set forth justiciable allegations of error and, under

Rule 34(b)(5) for failure to allege any facts in support of such

allegations.    The Tax Court ordered the Sochias to file an amended

petition setting forth with specificity each claimed error of the

Commissioner and a specification of the facts upon which they based

each claim of error.    The Sochias, however, responded to the court

order contending that the facts set forth in their petition were

sufficient to satisfy the Tax Court's rules and they reiterated the

contentions set forth in their petition.

      The Tax Court held a hearing on the Commissioner's motion to

dismiss;    the Sochias opted not to attend.   Following the hearing

the Tax Court issued an order of dismissal and decision affirming

the Commissioner's assessment of deficiency and additions to tax.

The Tax Court concluded that the Sochias failed to allege any

justiciable error in the determinations upon which the notice of

deficiency was based or any facts tending to support any such

error.     We agree.   Deficiency determinations of the Commissioner


                                   4
enjoy a presumption of correctness; the burden of proof rests upon

the taxpayer to demonstrate error.2        The pleadings by the Sochias

clearly fail to satisfy the requirements of Tax Court Rule 34(b).

The remaining issues raised by the Sochias on appeal from the Tax

Court decision totally lack merit and require no comment.             That

decision is affirmed in all respects.

B. Frivolous filing penalty

         The Commissioner assessed a $500 frivolous return penalty

under 26 U.S.C. § 6702 for the filing of the 1989 tax return.          The

Sochias filed a pro se complaint seeking a refund, claiming that in

declaring their return frivolous the Commissioner violated their

fifth amendment rights.    Under section 6702, the IRS may impose a

$500 penalty on any individual filing what purports to be a tax

return when the filing (1) does not contain information on which

the substantial correctness of the self-assessment may be judged,

and (2) is based on a frivolous position.3          We have upheld penalty

assessments    for   "protest   returns"    filed    with   blanket   fifth

amendment objections.4     Further, the Sochias' challenge to the

validity of the sixteenth amendment has been rejected repeatedly by

the courts.5     We now uphold the penalty assessed under section

     2
      Sandvall v. C.I.R., 898 F.2d 455 (5th Cir.1990).
     3
      Mosher v. I.R.S., 775 F.2d 1292 (5th Cir.1985), cert.
denied, 475 U.S. 1123, 106 S. Ct. 1645, 90 L. Ed. 2d 189 (1986).
     4
      See Parker v. C.I.R., 724 F.2d 469 (5th Cir.1984) (penalty
under 26 U.S.C. § 6653(a)).
     5
      See Knoblauch v. C.I.R., 749 F.2d 200 (1984), cert. denied,
474 U.S. 830, 106 S. Ct. 95, 88 L. Ed. 2d 78 (1985) (noting that
every court that has considered this argument has rejected it).

                                    5
6702.6

     As the income tax form as filed is frivolous within the

meaning of section 6702, the IRS lawfully assessed a $500 penalty.

Accordingly, the district court properly granted summary judgment

in favor of the government.

C. Sanctions

         The   government   seeks    sanctions   for   frivolous   appeals,

underscoring the waste of time and effort by the judicial officers

and support personnel and by staff and counsel for the government

in response to these appeals.         We find the government's argument

persuasive.     More than a decade ago,7 we repeated a warning given

three years before8 that frivolous challenges to the sixteenth

amendment and income tax legislation and regulations would result

in the imposition of the full range of sanctions provided by Rule

38 of the Federal Rules of Appellate Procedure.            Apparently our

caution has gone unheeded.          Sanctions are warranted herein.      We

therefore impose upon Maurice H. Sochia and Beatrice M. Sochia

double costs in these appeals plus the sum of $500 in damages in

each appeal, this total of $1000 being payable to the Treasury of

the United States.

     The judgments challenged in these consolidated appeals are

AFFIRMED in all respects.



     6
      See Miller v. United States, 868 F.2d 236 (7th Cir.1989).
     7
      Parker v. C.I.R.
     8
      Lonsdale v. C.I.R., 661 F.2d 71 (5th Cir.1981).

                                      6
7